438 F.2d 1236
UNITED STATES of America, Plaintiff-Appellee,v.Grady Leroy KING, Defendant-Appellant.
No. 26162.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

Carl E. Stewart, Hollywood, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., John W. Hornbeck, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed in this national bank robbery case.


2
The challenge to the jury falls here under Carbo v. United States, 9 Cir., 314 F.2d 718.  No offer of proof of systematic exclusion of persons of King's race was made.


3
On the morning of trial, the defendant suggested he wanted to get a better attorney appointed.  No disagreement between counsel and defendant was reported.  The attorney appears before this court occasionally.  We take judicial notice that he is an able man.  The record indicates he did the best he could with an aggravated set of facts.


4
The attack on the sufficiency of the evidence is not well taken.  The government presented an excellent case.